DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-6 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the digital signal input terminal Din of the digital-to-analog converter has n digital signal input terminals Din, n is a positive integer greater than or equal to 2; the n digital signal input terminals Din are sequentially from a first digital signal input terminal Din(1) to an nth digital signal input terminal Din(n); the 4 digital signal input terminals Din of the digital-to-analog converter being connected to the microprocessor through a digital bus, the digital-to-analog converter includes a first conversion resistor RO1, a second conversion resistor R02, and n conversion circuits; the n conversion circuits are sequentially from a first conversion circuit to an nth conversion circuit, one end of the first conversion resistor RO1 and one end of the second conversion resistor R02 are grounded; the first conversion circuit includes a first inverter F1, a first current source i, a first positive-phase controllable switch Si, and a first negative-phase controllable switch K1; an input terminal of the first current source ii is connected to a working power supply VDD, an output terminal of the first current source ii is connected to an input terminal of the first positive-phase controllable switch Si and an input terminal of the first negative-phase controllable switch K1; an output current of the first current source ii is i(0), an input terminal of the first inverter F1 is connected to the first digital signal input terminal Din(1), an output terminal of the first inverter F 1 is connected to a control terminal of the first negative-phase controllable switch K1; an output terminal of the first negative-phase controllable switch K1 is connected to another terminal of the first conversion resistor RO1 and the second analog signal output terminal Aoutn of the digital-to-analog converter, a control terminal of the first positive-phase controllable switch Si is connected to the first digital signal input terminal Din(1), an output terminal of the first positive-phase controllable switch Si is connected to another end of the second conversion resistor R02 and the first analog signal output terminal DCinp; the nth conversion circuit includes an nth inverter Fn, an nth current source in, an nth positive-phase controllable switch Sn, and an nth negative-phase controllable switch Kn; an input terminal of the nth current source in is connected to the working power supply VDD, an output terminal of the nth current source in is connected to an input terminal of the nth positive-phase controllable switch Sn and an input terminal of the nth negative-phase controllable switch Kn: an output current of the n-th current source in is i(n), i(n) is equal to 2 to the power of n times i(0); an input terminal of the nth inverter Fn is connected to the nth digital signal input terminal Din(n), an output terminal of the nth inverter Fn is connected to a control terminal of the nth negative-phase controllable switch Kn; an output terminal of the nth negative-phase controllable switch Kn is connected to the another terminal of the first conversion resistor RO1 and the second analog signal output terminal Aoutn of the digital-to-analog converter; a control terminal of the nth positive-phase controllable switch Sn is connected to the nth digital signal input terminal Din(n), an output terminal of the nth positive-phase controllable switch Sn is connected to the another terminal of the second conversion resistor R02 and the first analog signal output terminal DCinp; the first positive-phase controllable switch S I to the nth positive-phase controllable switch Sn and the first negative-phase controllable switch K1 to the nth negative-phase controllable switch Kn each have a same control level” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843